Citation Nr: 0823839	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a neurological 
disability of the left hand, claimed as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's service connection claim for residuals of a 
cervical spine injury; and denied service connection for a 
neurological disability of the left hand, blastomycosis, and 
soft tissue sarcoma of the left arm.  The veteran 
subsequently perfected an appeal.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

In February 2005, the Board denied service connection for 
blastomycosis, and remanded the remaining issues for further 
development.

In November 2005, the Board determined that new and material 
evidence had not been received to reopen a service connection 
claim for residuals of a cervical spine injury; denied 
service connection for a neurological disability of the left 
hand, status-post nerve surgery, claimed as secondary to 
Agent Orange exposure; and denied service connection for soft 
tissue sarcoma of the left arm, claimed as secondary to Agent 
Orange exposure.  The veteran subsequently appealed the 
Board's November 2005 decision.  In January 2008, the Court 
issued a judgment that vacated the Board's November 2005 
denial of service connection for a neurological disability of 
the left hand, and the new and material evidence claim, for 
readjudication consistent with the Court's December 2007 
memorandum decision.  The Court affirmed the Board's November 
2005 denial of service connection for soft tissue sarcoma, 
and therefore that issue will not be discussed herein. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen a service connection claim 
for residuals of a cervical spine injury, last denied by the 
RO in January 1985.  

When the Board, in November 2005, determined that new and 
material evidence had not been received to reopen the claim, 
it applied the current version of 38 C.F.R. § 3.156, which 
applies to claims to reopen on or after August 29, 2001.  
However, the Court indicated that the Board used the 
incorrect standard because the record contains correspondence 
from the veteran dated in January 2001 that unambiguously 
expresses a desire for entitlement to service connection for 
a back disability.  

Further, during the pendency of the veteran's claim, the 
Court held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
It further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA letters of record were issued prior to the Kent case.  
While the current VCAA letters advise the veteran of the 
evidence necessary to substantiate his underlying service 
connection claim for a cervical spine disability, they do not 
discuss the basis for the denial in the prior decision, and 
do not provide the veteran with the definition of "new" and 
"material" evidence, in effect prior to August 29, 2001.  
Thus, the veteran should be issued VCAA letters that comply 
with the Kent ruling.

The veteran is also seeking service connection for a 
neurological disability of the left hand, claimed as 
secondary to Agent Orange exposure.  In its November 2005 
decision, the Board determined that a VA examination was not 
warranted, asserting that any opinion relating current 
disability to service would be speculative based on the facts 
of the case.  However, given that the veteran expressly 
claimed service connection based upon herbicide exposure, and 
that a veteran who served in the Republic of Vietnam is 
presumed to have been exposed to herbicides in service, the 
Court determined that the Board erred by concluding that the 
veteran did not have an "event, injury, or disease" that 
occurred in service.  Thus, as directed by the Court, the 
Board finds that a VA examination is necessary to determine 
the etiology of the veteran's neurological disability of the 
left hand.

Accordingly, the case is REMANDED for the following action:

1.   The RO should notify the veteran of 
the following: a) the new and material 
standard in effect prior to August 29, 
2001, which applies to his claim; b) his 
claim of entitlement to service 
connection for residuals of a cervical 
spine injury was last denied in 
January1985 on the basis that there is no 
evidence of a nexus between the veteran's 
cervical spine disability and service; c) 
"new" evidence to support his reopening 
means evidence not previously submitted 
to agency decision makers; and d) 
"material" evidence means evidence which 
bears directly and substantially upon the 
specific issue at hand, and which by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

The letter should also notify the veteran 
of the evidence and information necessary 
to reopen the claim, what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., competent 
evidence that current cervical spine 
disability is related to service), and 
evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his neurological 
disability of the left hand.  Prior to 
the examination, the examiner is 
requested to review the claims folder.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
neurological disability of the left hand 
is directly related to exposure to 
herbicides during service.  A complete 
rationale for any proffered opinion 
should be provided.

3.  Following such development, the RO 
should review and readjudicate the 
cervical spine claim under the new and 
material evidence standard in effect 
prior to August 29, 2001; and the service 
connection claim for a neurological 
disability of the left hand.  If any 
benefits sought on appeal remain denied, 
the RO shall issue the veteran and his 
representative a supplemental statement 
of the case and provide an appropriate 
period of time to respond.

Thereafter, the claim should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




